Not For Publication in West's Federal Reporter
                Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                         For the First Circuit


No. 05-2031

                       UNITED STATES OF AMERICA,

                                  Appellee,

                                       v.

                               LOUIS SEGALLA,

                          Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF RHODE ISLAND

              [Hon. Mary M. Lisi, U.S. District Judge]


                                    Before

                     Torruella, Lynch and Howard,
                           Circuit Judges.




     Robert M. Greenspan on brief for appellant.
     Donald C. Lockhart, Assistant United States Attorney, Lee H.
Vilker, Assistant United States Attorney, and Robert Clark
Corrente, United States Attorney, on brief for appellee.



                            September 6, 2006
           Per Curiam.      After pleading guilty to being a felon in

possession of a gun, in violation of 18 U.S.C. § 922(g)(1), and

after admitting that the offense involved shooting the gun in a

residential area to scare someone, defendant Louis Segalla was

sentenced to 120 months' imprisonment, the statutory maximum, which

fell in the middle of the advisory guidelines range.1                       In the

district court, Segalla sought a below-guidelines sentence of 72

months,   under   United    States   v.       Booker,   543   U.S.   220    (2005),

primarily on the ground that he had been physically abused as a

child.    On appeal, he argues, in addition, that the 120-month

sentence imposed was unreasonable in light of the nature of the

offense, which he characterizes as relatively minor, that the

sentence is longer than necessary to deal with his admitted need

for   rehabilitation,      and   that     his    criminal     history      category

overstates the seriousness of his criminal record.                   Finally, he

argues that United States v. Jiménez-Beltre, 440 F.3d 514 (1st Cir.

2006) (en banc), which articulated the sentencing protocols to be

followed by the district courts in this circuit and the standards



      1
      That range, which was ultimately undisputed in the district
court and is not challenged on appeal, was computed as follows:
total offense level of 25 (base offense level of 24, U.S.S.G.
§ 2K2.1(a)(2); plus 4 levels for possessing the gun in connection
with another felony offense--i.e., assault with a dangerous weapon,
id. § 2K2.1(b)(5); minus 3 levels for acceptance of responsibility,
id. § 3E1.1(a) & (b)), combined with a criminal history category of
VI (27 criminal history points, id., ch. 5, pt. A (Sentencing
Table)), resulting in a guidelines sentencing range of 110 to 137
months, id.

                                        -2-
of appellate review of sentences post-Booker, was wrongly decided.2

For    the   reasons     detailed   below,     we   find    the   sentence    to    be

adequately explained and substantively reasonable in light of the

factors set forth in 18 U.S.C. § 3553(a).               Accordingly, we reject

Segalla's arguments to the contrary and affirm the sentence.

              The district judge expressly took into account each of

the    mitigating       factors   that   defense     counsel      brought    to    her

attention but found them unpersuasive or outweighed by other

legitimate considerations. As to Segalla's history of child abuse,

the judge      stated that, "although [she] was very familiar with the

kind of childhood [he] had[,] [t]hat information . . . only goes so

far.       There comes a point in one's life where you have to take

responsibility for your own actions."                As to the nature of the

offense, which involved riding a motorcycle while drunk and firing

a gun in a residential area, the judge repeatedly commented on the

danger that conduct posed to the public and to Segalla himself,

which made it significantly more serious than the ordinary felon-

in-possession case.         As to Segalla's need for rehabilitation, the

sentence      imposed    was   expressly     designed      to   address   Segalla's

recognized need for mental health and substance abuse treatment.

Finally, as to Segalla's criminal history--which included several

instances of violence, particularly against women, and resulted in


       2
      As Segalla concedes, this panel is powerless to overrule the
court's en banc opinion in Jiménez-Beltre. We therefore do not
address his criticisms of that decision.

                                         -3-
more than twice as many criminal history points as needed to place

him in the highest criminal history category--the judge commented

that Segalla's history makes him a "menace to society," and that,

if her discretion were not limited by the statutory maximum, she

would have imposed a higher sentence based on that factor alone.

In addition, the judge expressly considered the statutory factors,

including     the   need    for   punishment,   deterrence,      and   public

protection.    See 18 U.S.C. § 3553(a)(d)(A), (B), (C).

            In sum, because we find the court's reasoning to be

plausible,    and   the    resulting   sentence,   at   least,   defensible,

Jiménez-Beltre, 440 F.3d at 519, we summarily affirm the sentence.

See 1st Cir. R. 27(c).




                                       -4-